Citation Nr: 0738322	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO. 05-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating for bilateral tinnitus in 
excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
April 1978 and again from October 1981 to January 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which awarded service connection for bilateral 
tinnitus and granted a 10 percent rating, effective 
March 2003. The veteran disagreed with the rating for 
bilateral tinnitus and the current appeal ensued. 

This case is now ready for appellate review. 


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d. 1344, 
(Fed.Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for tinnitus by rating 
decision of May 2004. A 10 percent rating was assigned, 
effective March 2003. This evaluation has been in effect to 
this date. This is an initial rating from the grant of 
service connection. 

The veteran requested an increased rating for bilateral 
tinnitus, as he argues it is more severe than a 10 percent 
rating reflects. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus. VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted. 

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 
38 C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award an increased schedular evaluation 
for tinnitus the veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). The provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter. Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 


ORDER

An initial rating in excess of 10 percent for bilateral 
tinnitus id denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


